DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 08/02/2021.  Claims 1-3, 5-6, 8-11, 13-14, and 16-24 are still pending in the application.

Allowable Subject Matter
Claims 1-3, 5-6, 8-11, 13-14, and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "a first signal via, wherein the first signal via is connected to the transmission line, wherein the first signal via extends in a direction perpendicular to the transmission line, wherein the first low ohm resistor is placed over the first signal via as viewed along the direction perpendicular to the transmission line, and wherein radiation of electromagnetic energy resulting from transmission of radio frequency signals through the connection between the first signal via and the transmission line is suppressed," as recited in group claims 1-3, 5-6, 8-11, 13, and 21-22; "at least a first via transition, wherein a first signal via is connected to the transmission line at the first via transition, wherein a body portion of a first one of the RF suppression structures extends over the first via transition when the first via transition is viewed in a direction perpendicular to the first surface, and wherein radiation of electromagnetic radiation resulting from transmission of radio frequency signals through the first via transition is suppressed," as recited in group claims 14, 16-18, and 23-24; and "placing a plurality of radio frequency (RF) suppression structures over the transmission line, wherein the RF suppression structures are electrically connected to the ground structure, and wherein at least one of the RF suppression structures is located over the via transition when the via transition is viewed in a direction perpendicular to the first surface of the circuit board, and wherein radiation of electromagnetic radiation resulting from transmission of radio frequency signals through the via transition is suppressed," as recited in group claims 19-20, structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 9, 2021